OFFICE     OF THE      ATTORNEY      GENERAL     OF TEXAS

                                 AUSTIN




Xonorablo     YurpbJ   Cole
County Auditor
Liberty COua~
Liberty, TOLU




                                                      0r recent   date




                               glvu      various   roa~orm why thq
                                o be pai4     in
                                          this manner, the
                         beia( the ha ISOUl then be Ed Of-
                         au, and duly qualified as suoh.
             ~owover,  Ohe oompur~ wmnta to pay ruoh Of-
      ridor   a ~alrmy of $200.00 par math,  and tha oat?
      oan pay 8uoh deputy a lduy     of’nOt lxO@ading
      irl25.00 per month.
Eonorabla      Murphy 0010 - Pega 2



            'I(ey the OOuntJ, In your oplnlon,  pay this
      deputy a lalarp of 4125.00 par month and in addi-
m.    tfo n e x a nt
                   a ull.lOw~P~ oi. 175.00 par month for                 _
      upa.@@?"               .

            Liberty   Couutr, looordN            to the 1940 Ir,derti
OOM UI, h e 0 l  popu.letlon  or 26,54l.

             Art1010      3902,   Vernon*0   Civil   8tatuto0,   prorldaa,
in pi-t,    a0 r0ii0w0t

               ~onorar      any dlatrlot,      eountr,     or proalnot
      offlou      ahall   rquln      the lonlo~o or doputloa,
      aaal~tanto, or olerka in the porromahoa                     of hla
      dutlea,    ho ahall apply to the oounty eoaalaaloners*
      oourt of hla oounty ior authority                to appoint 8uoh
      doputlea,      aaal8tanta    or olerka,       atating     br mom
      lpplioatlon      the number noeded, the poaltion                 to be
      filled    and the amount       to be paid.        Said applloatltm
      shtil   ba lo o a mp a nl~   by da stataont mhowlagtho
      probeth     rooelpta      from r000, ~amlodxm,               me ON-
      paeration to ba oollaotad by eel4 oltloa                   during the
      iiaoal    roar and the probablo~dlrburmaenta                   uhioh
      0h 8u   ina ir d0   iL1la l8r i08     081•r4 p 0~r a0r aaid
      oirloo     and aald oourt #hall make ita ordu au-
      thorld n& tha appointrent of luoh deputlaa,                      •~-
      llatanta and olorka and rir the o~naatlan                         to
      ba paid them within the limltatlona                 herein pro-
      lorlbed a nddetormlma the number to bo appointed
      08 In the dlaoratlon         0r 8rid court may be              roperi
      provided that la no la 8m &all              the 0-8         8! OILera*
      oourt or w        mabar thuaof attempt to lnfluonao
      the lp p o lntmo of     ntw     pr8on     a8 daputy, la mia b a ut
      or olork in any offloa.            Upon   tha entry ot muoh
      ordor Wm ottlaarm lp p l#ng             fo r a uo 8Oah       iOtM te,
      daputlaa     or olork8     ahall bo authorlrad           to appoint
      thaml'protldod       that sold ompenaation             ahall not
      lxooed the maximum amounta hereinafter                   eat out.
      mo ooaponaatlon         whloh py bo allouad            to th.
      drputloa,     8aalatanta     or olarks      above nuod for
      their lomloaa, ahall be a reaaonabla                   one not
      to lxooad the roilowing amoullta:
            '1.    In oountloa      hari
Honorable    Murphy Cole    - Page 3


        l@aiataut o r ohiai deputy not to axoaad Eightaau
        Hundred Dollars    ($1800) par anmuq turthor aa-
        aiatenta,  doputiaa    or olarka not to ax0004 Flftoau
        Yu0dr.d allara     (4500~    Pu annum e&ah:=
            Tha Only authority    under whloh a ocmml~alonara*
OOUrt  My aaai8t in the appointment        of the deputiaa     namad
in Artiole   3902, 8upra, la the authalty        oonfgrrod    therein,
-4 aooh authority    must bo lxaoutod only in tha manner QN-
aorlbod In the atetuto. Said court ham limited            furlaaiotion,
and when etatutory   authority’18     given for tha lxerolae        o$
oartein powara or the puformenoa of oortain           dutlaa,    those
rqulramante    must be atrlotly    followed    in o va r l yaaantla~
dotall  performed as .prorlded.     State f. Jotison, 52 S. C. (26)
110.
              Said Artlole    3902 eats out speolrloally         the manner
In whioh appointmanta        of daputiea   are to bo amda. V&on
sworn    applloation     and the form outlined      In Artlole     3902
ham   boon proeentad      to the oommla~lonors~      oourt, than the
oommla8lonara*       oourt ham authority    to m&o its own order
authorizing      the lppolntmant    of suoh deputies,       aaalatanta
end olarka,      Siring the aompanaatlon      or auoh doputlaa.        aa-
alatanta    and @larks within the legal        llmltatlona.
           We have boon unable to find any statute authorizing
the aomrnl88lonara * oourt to grant to any oounty orrloer a
fiat ecua a0 lllowanoa  for erpenaoa.
             Thr oompaaaatlon     of pub110 OfSloorO la fixed br
the Constitution      and statutoa.     An offioer    may not olaim or
raaoh any manor without a law authorizing him to do 00, and
olaarly   fixing   the amount to whloh he la lntltlad.            An oi-
floar la not lntltlod       to any oompaneatlon      ln addltlon    to
that whlah hoe boon iixad by law for the putorMMa                  of the
duties   of him orrloa,     even though the oompenaatlon         lO~flX@d
la unraaaonabla or lnndequate.~         Ha mar be required       by law
to perform apoolrlo       aorviama or dlaohorga      addltlona~    dutie@
ror whioh no ocapansatlon la prorldod.             The obligatiun     to
parrot    a ua l  h
                  orrloes    la FPrposeU am an lnofdent      to the Of-
floe and the orrloer       by his aooaptanoe     tharaor 16 dmmd           to
hera ang~gd      to poriorm thau without       oanpsnaatlon.      Tefi*ll.
v. ei       u+ s. w. (2d) 786; kloCa1l.a v. City Oi RoOMale,               246
s. w. 3’ 54; Crosby County Oattla Company~r. b~oD@rmett, 281 s* 8.
                                                                                      , ..




              Honorable   Murphy Cola - Page 4


              293~ Stringer Y. Franklin County, 123 9. 3'. 1168.

-   ..~~~.               In rlow or the roregolng authorltlee, It la OUT
               iplnioa iJUt tha..0oad#8i~arg* Court or Llbert Count7
             ‘-M). aOt 8UthOri88 the eQQOin~@nt  or a'daputr 8-1.
                                                               &irf &n$" '             -
                ant him an expanse lllowanoa of SarentpFire    Dollars
              F475.00) per aoath in addition to the ~xlmxn   ooorpaaaatlon
              of Fifteen XunUrad Dollars ($1500) per annum ($125.00) per
              month) praaarlkd   under Seotion 1 of Artlola 3902. Aa above
              afatad Art1010 3902, supra, eats out 8p00iriorl*    thr mannnr
              in whloh the appointment of deputies are to ba aada. It will
              bo noted that this statute raqulraa  the lharlrr or any other
              offloer aaklng lp lloatian to ths.oomda8ionarr*    aotut ror
              authority to appo & t daputlaa, r8slataatm or olarka, to
              state by sworn applloatlon the number naadad, the poaltlona
              to be filled and the awunt to be pale. Unle88 ruoh depu-
              ties, laalatanta or olarka are lotually naedad, the oifioar
              aaklng lpplloatlon ror authorltf to appoint  aooh daputlea,
              eto. would have no legal  authority to make a sworn stata-
              ment to the orfeat that auah 4eput168, ato., are noadad,
              when In foot, auoh daputla~, aaelatanta or olarka are not
              noadad .
                         A daputf sheriff la required to give bond to the
              8hariff; he 10 aubjeat to the orders of the aherlff and mat
              ba arallabla for duty whenever and wherever the sheriff aaoa
              fit to l8d@    him. Under tho iaote a8 mubItted in your
              latter, thla deputy la to be lsa lg natodguard the 011 #torage
              plants and oil walls or a private oonoarn. Xa will of aaoas-
              llty hate to devote him ontlra tima to thla task, and will
              not be ltallable for ~aaalgnwnt elmwhere.   Ha dll not be
              lubjaot to the ordora of the 8horiit, nor will ho ba ra8pon-
              8lbla to him. Under those Oiroumstanoea, it 18 Our Opinion
              that the aharltt roul'd hate ao 6uthorlty or legal right to
              18ria a ooad8alo~ to a parson to perform suah 8OrtiOea.

                        Furthermore, we aro enoloslng harawlth a 00~7 Of
              our opinion No. O-207 whloh holds that the aharlii doer not
              have the authority to laaua oooPalaelon@ to pareone who her*
              jobs a6 watohmen or am pounWator8.
                         Trusting  that the toregoing aatlafaotorlly        atm*ra
              your Inquiry,   wo rawaln
                                                          Tours rarr     truly
                                                 . ATT-         WKERAL     OF TEXAS